                Case: 1:20-mj-00098-SKB Doc #: 2 Filed: 02/05/20 Page: 1 of 8 PAGEID #: 6
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      SouthernDistrict
                                                   __________ Districtof
                                                                       of__________
                                                                          Ohio

                  United States of America                         )
                             v.                                    )
                   VALERICA IVANOVICI
                                                                   )     Case No. 1:20-mj-00098
                      a/k/a Jeno Urban                             )
                      a/k/a Zoltan Toth                            )
                    a/k/a Velerica Eugen                           )
                           Defendant(s)


                                                        CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 7, 2019-September 29, 2019 in the county of                            Hamilton       in the
     Southern          District of               Ohio          , the defendant(s) violated:

            Code Section                                                    Offense Description


18 U.S.C. 1029(b)(2)                              Conspiracy to Commit Access Device Fraud
18 U.S.C. 1349                                    Conspiracy to Commit Bank Fraud




         This criminal complaint is based on these facts:
                   See Affidavit




         ✔ Continued on the attached sheet.
         ’



                                                                                              Complainant’s signature

                                                                                     Devin Peugh, Special Agent, FBI
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:        Feb 5, 2020
                                                                                                 Judge’s signature

City and state:                           Cincinnati, Ohio                 Hon. Stephanie K. Bowman, U.S. Magistrate Judge
                                                                                               Printed name and title
      Case: 1:20-mj-00098-SKB Doc #: 2 Filed: 02/05/20 Page: 2 of 8 PAGEID #: 7




                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Devin Peugh, being first duly sworn, hereby depose and state as follows:

                                       INTRODUCTION

       1.      I have been employed as a Special Agent of the Federal Bureau of Investigation

since March 2019, and am currently assigned to the Cincinnati Division. Prior to my

employment as a Special Agent, I was employed for five years as a Staff Operations Specialist

for the Federal Bureau of Investigation, assigned to the San Diego Division. While employed by

the Federal Bureau of Investigation, I have investigated federal criminal violations related to

high technology or cybercrime, child pornography, terrorism, money laundering, and credit card

fraud. I have gained experience through training at the Federal Bureau of Investigation and

everyday work relating to conducting these types of investigations. As a federal agent, I am

authorized to investigate violations of United States laws and to execute warrants issued under

the authority of the United States.


       2.      I make this Affidavit in support of an application for a criminal complaint and

arrest warrant for VALERICA IVANOVICI (IVANOVICI) (also known as Jeno Urban, Zoltan

Toth, and Valerica Eugen); GEORGIAN GOREA (GOREA) (also known as Jozsef Harsanyi);

and others, for a violation of 18 U.S.C. § 1029(b)(2) (conspiracy to commit access device fraud)

and 18 U.S.C. § 1349 (conspiracy to commit bank fraud). The facts in this affidavit come from

my personal observations, my training and experience, and information obtained from other law

enforcement officers and witnesses. This Affidavit is intended to show there is sufficient

probable cause for the charges in the complaint and does not set forth all of my knowledge about

this matter.
     Case: 1:20-mj-00098-SKB Doc #: 2 Filed: 02/05/20 Page: 3 of 8 PAGEID #: 8




                     BACKGROUND ON CREDIT CARD SKIMMERS

       3.      The FBI has been investigating a credit card fraud scheme which utilizes

skimming devices (“skimmers”) placed on and inside ATMs in the Southern District of Ohio,

which acquire credit and debit card information from victims.

       4.      Based on my training and experience, I know that it is possible to re-encode

digitally stored account information onto the magnetic strip of any type of plastic access device

using commercially available digital reader-writer devices and the corresponding computer

software that comes with the devices. These devices and this software have legitimate

commercial uses such as coding hotel room keys and creating security badges.

       5.      Based on my training and experience, I know that subjects that use fraudulently

re-encoded credit and debit cards purchase prepaid credit cards as a way to conceal the

illegitimate source of funds and carry on the fraud. Prepaid credit and debit cards are also a

common tool for perpetrators of fraud and identity theft. The perpetrators can also use the

prepaid cards to re-encode compromised credit card account data onto access devices which they

then use to make fraudulent purchases such as additional prepaid credit cards at stores such as

Walmart and Kroger.

       6.      The process of purchasing prepaid credit cards at retail stores involves the

transmission of electronic communications via wire communication between the point of sale

and the bank that holds the compromised account that is being charged for the transaction, and

the bank that issued the prepaid credit card. These communications are transmitted in interstate

commerce because the various banks are located in different states from each other and from the

points of sale, and because communications sent via wire communications travel interstate based

on the locations of the service providers.

                                                 2
      Case: 1:20-mj-00098-SKB Doc #: 2 Filed: 02/05/20 Page: 4 of 8 PAGEID #: 9




        7.      Through my training and experience, I know skimmers to be devices used to

covertly collect credit and/or debit card data from victims. The illegally collected credit and

debit card numbers are considered access devices. The credit and debit card number related to a

victim's account and the cards and card numbers are issued by banks which are federally insured

financial institutions.

        8.      A “skimmer” placed inside an ATM collects card information from victims when

that victim uses a card at the ATM. The skimmer is installed between the credit card reader and

the other internal circuitry of the ATM. In addition to the skimmer, the subjects may also install

a camera on the face of the ATM to capture entries made by customers on the pin pad of the

ATM. This is used to obtain both the card number and corresponding PIN for the card.

        9.      The skimmer usually does not keep the ATM from otherwise functioning

properly; the intended transaction will typically proceed without interruption of any kind or any

notification to the victim or third party. Because of this and the fact that the skimmer is installed

inside the ATM, it is impossible for victims using the ATM to detect the presence of the

skimmer. Additionally, the skimmer does not require a successful transaction to collect the card

data; the card data is collected when the victim swipes their card.

        10.     A single skimmer is capable of storing card information for hundreds of victims.

A credit or debit card contains a magnetic strip that contains information such as the card

holder's name, card number, and expiration date. The victim card data is then used to create a

clone of the compromised credit card by re-encoding another card, such as a prepaid card or gift

card, with victim card information.




                                                  3
     Case: 1:20-mj-00098-SKB Doc #: 2 Filed: 02/05/20 Page: 5 of 8 PAGEID #: 10




       11.      To make the card appear more legitimate to third parties, the subjects may use a

credit card embossing device to physically stamp a name of their choosing onto the newly

written card.

       12.      Based on my training and experience, I know that individuals involved in ATM

skimming activity typically use re-encoded cards at ATMs to withdraw cash from the associated

account. The subjects use a variety of equipment to re-encode cards such as card reader/writers,

laptops or computers with software specifically designed to read/write data to cards.

       13.      Based on my training and experience, I know that individuals sometimes work in

groups in furtherance of skimming activity. Once an individual manufactures a skimmer, that

individual will use the skimmer in one or more of the following ways: First, the individual can

personally use the skimmer to collect card information. Second, the individual can sell the

device to another person who will then use the device to collect card information. Third, the

individual can provide the device to another person in return for a portion of cards collected by

the device as payment. The re-encoded cards can then be used to purchase prepaid goods and

services, cashed out, or sold to other individuals.

       14.      Based on my training and experience, I know that individuals involved in

skimming sometimes travel from one region to another inserting skimmers, re-encoding cards,

and conducting cash out ATM transactions. This sometimes requires individuals involved in

skimming to travel with the requisite electronics to conduct skimming activities.

                                       PROBABLE CAUSE

       15.      Financial Institution-1 located in Colerain Township, Ohio, and headquartered in

the Southern District of Ohio, detected a skimmer at one of its ATMs (hereafter ATM-1).

Camera footage from ATM-1 revealed the following:

                                                  4
    Case: 1:20-mj-00098-SKB Doc #: 2 Filed: 02/05/20 Page: 6 of 8 PAGEID #: 11




             a. On August 7, 2019, an individual (hereafter Individual-1) approached ATM-1 on

                  foot. Individual-1 removed a dark bar from his sweatshirt and placed it below the

                  face of ATM-1. Based on my training and experience, I know that when

                  installing a skimming device individuals will typically also install a camera facing

                  the pin pad of the ATM in order to capture the PIN numbers entered by

                  customers. Individual-1 departed from ATM-1 on foot.

             b.   On August 7, 2019, approximately six minutes later, an individual identified as

                  defendant GEORGIAN GOREA (GOREA), approached ATM-1 on foot

                  carrying what appeared to be an electronic device. GOREA inserted the device

                  into ATM-1’s card reader. GOREA removed a card from his wallet and inserted

                  the card into ATM-1’s card reader. GOREA inserted the card into ATM-1’s card

                  reader multiple times while manipulating the face of ATM-1. GOREA did not

                  receive any cash or receipts from ATM-1. Based on my training and experience, I

                  believe GOREA installed a skimmer inside of ATM-1 and inserted cards to

                  ensure it had been installed properly. GOREA departed from ATM-1 on foot.

       16.        On August 11, 2019, at approximately 8:58pm, Individual-1 approached ATM-1

on a bicycle. Individual-1 removed a contraption from the basket of the bicycle. Individual-1

used this contraption to remove a device from ATM-1. Individual-1 removed the black bar

installed beneath the face of ATM-1, then departed.

       17.        Approximately 342 debit card numbers were compromised as a result of the

skimming device installed on ATM-1 from August 7, 2019, to August 11, 2019.

       18.        Camera footage showed the installation and removal of another skimming device

at a Financial Institution-1 ATM located in Celina, Ohio between September 28 and 29, 2019. A

                                                   5
     Case: 1:20-mj-00098-SKB Doc #: 2 Filed: 02/05/20 Page: 7 of 8 PAGEID #: 12




review of this footage revealed the following information:

             a. On September 28, 2019, at approximately 7:15am, defendant GOREA arrived at

                the ATM in a dark color Toyota sport utility vehicle. GOREA then exited the

                vehicle and, after multiple attempts, successfully installed an electronic device

                into ATM’s card reader. GOREA then inserted a magnetic stripe card into

                ATM’s card reader. GOREA returned to the vehicle and maneuvered the vehicle

                closer to ATM. After re-positioning the vehicle, ATM’s camera captured

                GOREA manipulating and compromising the face of ATM. GOREA then

                installed a black bar beneath the face of ATM.

             b. On September 29, 2019, at approximately 8:56am, GOREA approached the ATM

                in a dark color Toyota sport utility vehicle. GOREA proceeded to remove a black

                bar from beneath the face of ATM and departed.

       19.      Video and photos also show that defendants GOREA, IVANOVICI, and others

used the compromised card numbers taken from Financial Institution-1 to conduct cash

withdrawals at approximately 16 ATMs operated by Financial Institution-2 between August 31,

2019 and September 3, 2019. These 16 ATMs were located in the Southern District of Ohio,

with the majority located in the Cincinnati metropolitan area.

       20.      Visa application pictures for GOREA appear to show the individual captured in

the ATM photos previously discussed. IVANOVICI’s identity was determined through a

comparison of ATM photos with a photograph used by IVANOVICI on a prior visa application.

       21.      On July 1, 2019, local and federal law enforcement agencies conducted a search

of a vacation rental in Louisville, Kentucky rented by IVANOVICI using the alias “Zoltan

Toth” after owner of the residence reported that IVANOVICI had left what the owner believed

                                                  6
     Case: 1:20-mj-00098-SKB Doc #: 2 Filed: 02/05/20 Page: 8 of 8 PAGEID #: 13




to be suspicious materials in the residence. The owner discovered these materials following

IVANOVICI’s departure from the rental and consented to law enforcement conducting a search

of the rental. This search identified materials that law enforcement officers believed were used

to build skimming devices in IVANOVICI’s rented residence.

                                         CONCLUSION

       22.     Based on the information above, I respectfully submit that there is probable cause

to believe that GEORGIAN GOREA, VALERICA IVANOVICI, and others conspired to

violate 18 U.S.C. § 1029(b)(2) and 18 U.S.C. § 1349 from on or about August 31, 2019 through

at least September 29, 2019. I respectfully request that the Court authorize the complaint and issue

an arrest warrant.

                                                     Respectfully submitted,



                                                     Devin Peugh
                                                     Special Agent
                                                     Federal Bureau of Investigation

                                                     5 2020
       Subscribed and sworn to before me on February __,



       _________________________________________
       HONORABLE STEPHANIE K. BOWMAN
       UNITED STATES MAGISTRATE JUDGE




                                                 7
